      Case 2:19-cv-01080-WSS-LPL Document 174 Filed 07/31/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                             PITTSBURGH DIVISION


ZACHARIAH ROBERTSON, ANGEL
HERNANDEZ, GORDON LUNSTED,
GREG HUGGINS, individually and
on behalf of all others similarly situated,

               Plaintiffs,                           Civil Action No. 2:19-cv-01080-WSS-LPL

       v.                                            Judge William S. Stickman IV

ENBRIDGE (US) INC, CLEVELAND                         Magistrate Judge Lisa Pupo Lenihan
INTEGRITY SERVICES, INC., and
CYPRESS ENVIRONMENTAL
MANAGEMENT-TIR, LLC

               Defendants.



  CLEVELAND INTEGRITY SERVICES, INC.’S AND CYPRESS ENVIRONMENTAL
   MANAGEMENT-TIR, LLC’S MOTION FOR LEAVE TO FILE EXCESS PAGES

       Cleveland Integrity Services, Inc. (“CIS”) and Cypress Environmental Management-TIR,

LLC (“CEM-TIR”) moves for leave to exceed page limits to file a joint motion to disqualify the

law firms of Josephson Dunlap LLC (“Josephson Dunlap”) and Bruckner Burch PLLC

(“Bruckner Burch”) as counsel in this matter. This filing totals forty pages, and is attached for

the Court’s reference.       The filing involves significant factual development of the various

unethical conduct at issue, including embedding screenshots of some of Josephson Dunlap’s

improper solicitations and advertising within the body of the memorandum of law for the Court’s

ease of review. Permitting excess pages to more fully develop the record is warranted in light of

the movant’s burden of producing evidence that Josephson Dunlap’s and Bruckner Burch’s

                                                 1
     Case 2:19-cv-01080-WSS-LPL Document 174 Filed 07/31/20 Page 2 of 2




ongoing representation is impermissible. See Wise v. Washington Cnty., Civil Action No. 10-

1677, 2013 WL 5674460, at *4 (W.D. Pa. Oct. 17, 2013).


July 31, 2020                               Respectfully submitted,

                                            Cleveland Integrity Services, Inc and
                                            Cypress Environmental Management-TIR, LLC

                                            /s/ Rachel B. Cowen

                                            Ryan O. Hemminger
                                            Leech Tishman Fuscaldo & Lampl, LLC
                                            525 William Penn Place, 28th Floor
                                            Pittsburgh, PA 15219
                                            (412) 261-1600 (phone)
                                            (412) 227-5551 (fax)
                                            rhemminger@leechtishman.com

                                            Rachel B. Cowen, pro hac vice
                                            Joseph K. Mulherin, pro hac vice
                                            J. Barrick Bollman, pro hac vice
                                            McDermott Will & Emery LLP
                                            444 West Lake Street
                                            Chicago, Illinois 60606
                                            (312) 372-2000 (phone)
                                            (312) 884-7700 (fax)
                                            rcowen@mwe.com
                                            jmulherin@mwe.com
                                            bbollman@mwe.com



                               CERTIFICATE OF SERVICE

        The undersigned does certify that on the 31st day of July 2020, I electronically
transmitted the attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing
to the applicable ECF registrants.



                                                           /s/ Rachel B. Cowen
                                                           Rachel B. Cowen


                                               2
